ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/24/2021 is acknowledged.  Claims 1, 8, 14, 19, and 20 have been amended.  Claims 2, 7, 9, 11, 15, and 17 have been cancelled.  Claims 1, 3-6, 8, 10, 12-14, 16, and 18-20 are pending in the application.  Applicant’s amendments to the claims and accompanying arguments have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/24/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Gathy on 09/07/2021.
The claims have been amended as follows: 
1. (currently amended) A diffusion barrier coating on a nickel-based alloy substrate comprising: 
the diffusion barrier coupled to the substrate between the substrate and a composite material opposite the substrate, wherein the diffusion barrier comprises a nickel phosphorus alloy material configured as a lamellar layer coating comprising a lamellar structure that includes multiple layers with grain boundaries having a twisted grain boundary orientation boundaries are aligned with a surface of the substrate.  

3. (currently amended) The diffusion barrier coating on a substrate according to claim [[2]] 1, wherein said diffusion barrier consists of plated layers.

4. (cancelled).  

8. (currently amended) A gas turbine engine component comprising: 
a compressor integrally bladed rotor having a blade with an airfoil section and a tip having a substrate; 
a diffusion barrier coupled to the substrate between the substrate and a composite material opposite the substrate, wherein the diffusion barrier comprises a nickel phosphorus alloy material configured as a lamellar layer coating comprising a lamellar structure that includes multiple layers with grain boundaries having a twisted grain boundary orientation instead of and in the absence of columnar grain structures, wherein said

10. (cancelled).  

14. (currently amended) A process for diffusion inhibition in a nickel-based alloy substrate of a gas turbine engine component comprising: 
includes multiple layers with grain boundaries having a twisted grain boundary orientation instead of and in the absence of columnar grain structures; 
wherein said 
coating said diffusion barrier with a matrix composite; and Page 4 of 14Appln. No. 16/720,844Docket No. 124659US01-U(19-295) Response dated August 24, 2021 Office Action mailed May 24, 2021 
subjecting said gas turbine engine component with nickel-based alloy substrate to at least one of a heat treatment and an engine operation.  

16. (cancelled).  

20. (currently amended) The process of claim 14, further comprising: preventing Cr, Al, and Ti depletion from the nickel-based alloy substrate by reducing diffusion between said nickel-based alloy substrate and said matrix composite with said diffusion barrier, wherein said preventing Cr, Al, and Ti depletion comprises said reducing available rapid diffusion pathways through the diffusion barrier thickness by aligning said grain boundaries with the surface of said nickel-based alloy substrate .

Reasons for Allowance
Claims 1, 3, 5, 6, 8, 12-14, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Ucasz US 2016/0298467 newly cited herein, see Fig. 5B and paras. [0047-0048], teaches grain boundaries aligned with the surface of the substrate to provide better thermal resistance, but is silent regarding a twisted grain boundary orientation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/07/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, September 8, 2021